Citation Nr: 1760087	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellar tendonitis and osteoarthritis.

2.  Entitlement to a rating in excess of 20 percent for sacroiliac tendonitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The February 2012 rating decision confirmed and continued a 20 percent rating for sacroiliac tendonitis.  The January 2013 rating decision granted service connection and a noncompensable rating, effective April 20, 2012, for right patellar tendonitis.  In a subsequent June 2014 rating decision, the RO granted an increased rating of 10 percent for right knee patellar tendonitis and osteoarthritis, effective July 18, 2013.

In April 2015, the Board remanded the issues in order for the Veteran to be scheduled for her requested Board hearing.  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In March 2017, the Board remanded the issues of entitlement initial ratings in excess of noncompensable and 10 percent for right knee patellar tendonitis and osteoarthritis and entitlement to a rating in excess of 20 percent for sacroiliac tendonitis for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

Regarding the claim for increase for right knee patellar tendonitis and osteoarthritis, in the May 2017 decision, the RO granted a rating of 10 percent, effective 
April 20, 2012, the date of service connection for this condition.  The Veteran was advised of the grant of the increased rating but she has not expressed satisfaction with it or withdrawn her appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right knee has been limited to flexion of 45 degrees or extension of 10 degrees.  Recurrent subluxation or lateral instability has not been shown.

2.  The Veteran's lumbar spine disability is manifested by forward flexion to, at worst, 42 degrees and pain.  It is not productive of incapacitating episodes.  Ankylosis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for patellar tendonitis and osteoarthritis of the right knee have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-5263 (2017).

2.  The criteria for a rating in excess of 20 percent for sacroiliac tendonitis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in May 2017. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the United States Court of Appeals for Veterans Claims (Court) found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has stated that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


III.  Right Knee Patellar Tendonitis and Osteoarthritis 

A.  Law and Regulations 

The Veteran's service-connected right knee disability has been rated 10 percent for patellar tendonitis and osteoarthritis pursuant to Diagnostic Codes 5010-5260.  (2017).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, Diagnostic Codes 5010-5260 reflect consideration of the effects of traumatic arthritis (5010) and limited flexion (5260). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The knee is a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 0 percent rating is warranted for limitation of extension to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating is warranted for limitation of extension to 15 degrees.  A 30 percent rating is warranted for limitation of extension to 20 degrees.  A 40 percent rating is warranted for limitation of extension to 30 degrees.  A 50 percent rating is warranted for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as slight or severe by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

B.  Factual Background 

On a July 29, 2013 VA Orthopedics follow-up record, the Veteran reported a worsening of her right knee pain.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease as well as patellar tendonitis.  

A July 2012 VA examination report shows that the Veteran reported that she is in constant pain due to her right knee.  The examiner diagnosed the Veteran with right knee patellofemoral pain syndrome.  The Veteran reported the use of a knee brace as an assistive device.  Muscle strength was normal for the right knee.  Joint stability testing of the right knee was normal.  The Veteran reported no deformities, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or flare ups.  On physical examination, range of motion was right knee flexion 0 to 140 degrees with no painful motion.  Right knee extension was no limitation and no pain.  There was no additional loss of motion on repetitive use.  No joint ankylosis or loss of bone was noted.  No bumps consistent with Osgood-Schlatter Disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormalities were reported.  X-rays showed no degenerative or traumatic arthritis.  

A July 2013 VA examination report shows that the Veteran reported that sometimes her knee hurts so bad that she cannot put pressure on that leg, daily pain 10/10.  The examiner diagnosed the Veteran with chronic bilateral knee strain, right knee osteoarthritis, and bilateral patellofemoral pain syndrome.  The Veteran was noted to require a knee brace and a cane as assistive aids for walking.  Muscle strength was normal for the right knee.  Joint stability testing of the right knee was normal. The Veteran reported no deformities, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or flare ups.  On physical examination, range of motion was right knee flexion 0 to 120 degrees with pain beginning at 70 degrees.  Right knee extension was no limitation on extension with pain beginning at 5 degrees.  Additional loss of motion on repetitive use was right knee flexion to 90 degrees and full range of motion for right knee extension.  No joint ankylosis or loss of bone was noted.  No bumps consistent with Osgood-Schlatter Disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormalities were reported.  X-rays showed slight narrowing, medial compartment, in the right knee, and early spur, superior and anterior patella.  

At a September 2016 Board Videoconference hearing, the Veteran reported the use of a brace for her knee.  The Veteran testified that she had limitations on bending her knee and standing for long periods of time.  The Veteran indicated that her knee gave way, twice a month.  

A May 2017 VA examination report shows that the Veteran had right knee pain, throbbing, aching, and stiffness.  The Veteran reported that she regularly used a cane as an assistive device.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  The examiner reported no joint ankylosis.  Muscle strength was normal for the right knee. Joint stability testing could not be tested due to the Veteran reporting that this would be too painful.  She declined such testing.  No range of motion testing was performed because the Veteran reporting such testing would be too painful and declined such testing.  X-ray imaging from April 2013 showed that the right knee joint had unchanged minimal medial and patellofemoral compartment osteoarthritis.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The examiner stated that o pathology was found related to the claim of right knee patellar tendonitis.

C.  Analysis 

After a review of the evidence of the record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's right knee disability.  The Veteran's right knee range of motion was evaluated on several occasions which resulted in the flexion of 140 degrees and 120 degrees.  The Board finds that these results would not warrant an increase under Diagnostic Code 5260, as flexion of the right knee would have had to have been limited to 45 degrees for a compensable rating.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of a rating in excess of 10 percent for limited flexion of the right knee during the course of the appeal.  Similarly, no basis is presented for the assignment of a separate rating for limitation of extension under Diagnostic Code 5261.  Examinations have not shown limitation of extension to 10 degrees or more.  Rather, full extension, to 0 degrees, has been demonstrated.

Additionally, the Board finds that a separate rating under a Diagnostic Code not related to range of motion, such as 5257, is not warranted since Diagnostic Code 5257 takes into account instability, which is not shown in any of the objective medical evidence.  Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5259, and 5263, is inappropriate as the Veteran's right knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a.

While the Veteran is competent to describe symptoms such as right knee pain, instability, fatigue, and weakness, the Veteran's subjective complaints are not wholly consistent with the objective findings on VA examination reports.  The Board recognizes that the Veteran stated that she experiences pain, weakness, instability, and her right knee giving way.  However, that alone does not serve to allow for the assignment of an increased or additional rating during any period for limited flexion of the right knee in excess of the rating which had already been assigned or for other symptomatology.  Thus, the Board finds that the Veteran's subjective complaints are outweighed by the VA medical findings, which do not support an increased rating or separate ratings for joint instability or limited range of motion for her service-connected right knee disability.

Under these circumstances, the Board must conclude that the criteria for an initial rating in excess of 10 percent for the right knee disability or for a separate compensable rating for other manifestations have not been met.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Sacroiliac Tendonitis

A.  Law and Regulations 

The Veteran's service-connected sacroiliac tendonitis disability has been rated at 20 percent pursuant to Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

B.  Factual Background

At a July 2004 VA examination, the Veteran reported back pain that began in the morning, difficulty in sleeping on her left side, and limitations on walking and standing.  Range of motion testing revealed flexion to 45 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 45 degrees.  

At an August 2005 VA examination, the Veteran reported pain radiating down her left leg.  The Veteran denied any bowel or bladder incontinence.  Range of motion testing revealed flexion to 50 degrees with pain at 40 degrees, extension to 30 degrees, right lateral flexion to 45 degrees, left lateral flexion to 30 degrees, and right and left lateral rotation to 90 degrees. The examiner noted pain on examination causes functional loss.  There was objective evidence of localized tenderness or pain to palpation. There was no additional loss of function in range of motion after repetitive testing.  The Veteran had no evidence of muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg raising testing was normal.  The Veteran denied the use of assistive devices. 

At a December 2006 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, and lack of endurance due to her back condition.  There was objective evidence of localized tenderness or pain to palpation.  The Veteran's gait was within normal limits.  The Veteran reported regular use of a cane. 

At a September 2007 VA examination, the Veteran reported stiffness and weakness, limitations in walking, standing, and inability to lift objects as a result of her spine condition.  The Veteran reported flare-ups of pain helped by medication.  Range of motion testing revealed flexion to 60 degrees with pain at 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted pain on examination causes functional loss. There was objective evidence of localized tenderness or pain to palpation. There was additional loss of function in range of motion after repetitive testing due to pain, weakness, fatigability, or incoordination after repeated use.  The Veteran had muscle spasm not resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg raising testing was normal.  There was no ankylosis or IVDS.  The Veteran did not report the regular use of assistive devices. 

At a March 2011 VA examination, the Veteran reported that she has stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and limitation in walking because of her spine and lower back.  The Veteran denied any bowel or bladder incontinence.  Range of motion testing revealed flexion to 90 degrees with pain at 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was objective evidence of localized tenderness or pain to palpation.  The Veteran had no guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg raising testing was normal.  There was no ankylosis or IVDS.  The Veteran reported regular use of back brace and a cane.  The examiner noted the Veteran appeared to have normal gait. 

At a June 2013 VA examination, the Veteran reported that her back pain has increased in severity.  The examiner diagnosed the Veteran with left sacroiliac tendonitis with lumbosacral degenerative disease.  The examiner noted that the Veteran does not have any motor or sensory deficits related to the lumbar spine.  Range of motion testing revealed flexion to 60 degrees with pain at 60 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of localized tenderness or pain to palpation.  There was no additional loss of function in range of motion after repetitive testing.  The Veteran had guarding or muscle spasm resulting in abnormal gait.  There was no localized tenderness resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg raising testing was unable to be performed.  There were no signs or symptoms of radicular pain on examination as there were no dermatomal distributions.  There was no ankylosis or IVDS.  The Veteran reported regular use of a back brace.  

In an August 2016 letter, T.F., nurse practitioner, stated that the Veteran's recent MRI of the spine showed progression of degenerative changes and confirms arthritis (degenerative disk disease). 

At a September 2016 Board Videoconference hearing, the Veteran stated that her lumbar sacroiliac tendonitis caused her pain in leaning forward, backwards, or sideways.  The Veteran reported that she could not sleep on her left side or back due to her back pain.  

On a September 2016 physical therapy outpatient note, the Veteran reported chronic low back pain for five or six years with some constant left hip and leg pain.  The Veteran indicated that the pain increased with sleeping, standing, and walking.  Imaging revealed progression of degenerative changes.  

On an October 2016 physical therapy outpatient note, the Veteran reported left hip pain and back pain the past few days due to the rain and weather.  The examiner diagnosed lumbago and left sciatica.  

At a May 2017 VA examination, the Veteran described low back pain with radiation.  The examiner noted the Veteran walked into the examination room with an antalgic gait.  Physical examination revealed tenderness in the sacroiliac region.  Straight leg raising was unable to be performed.  Muscle strength testing was 5 out of 5.  No sensory deficits were detected.  Range of motion revealed flexion to 40 degrees, extension from 0 to 5 degrees, left lateral flexion to 15 degrees and right lateral flexion to 20 degrees, left and right lateral rotation was unable to be conducted due to pain.  The examiner noted the Veteran could have limitations due to pain, weakness, fatigability, or incoordination after repeated use, but the examiner was unable to estimate the loss of function without speculation.  There was pain throughout range of motion with muscle spasm resulting in abnormal gait or abnormal spine contour and no guarding.  There was no evidence of pain with weight bearing or non-weightbearing.  There was evidence of pain on passive range of motion testing.  Straight leg raising testing was unable to be performed.  There were no signs or symptoms of radicular pain on examination as there were no dermatomal distributions.  There was no ankylosis or IVDS.  The Veteran reported regular use of braces and a cane.  

C.  Analysis 

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for sacroiliac tendonitis.  To warrant a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  That is not shown. In a June 2004 VA examination, her flexion was to 45 degrees and in an August 2005 VA examination, she had flexion to 50 degrees, with pain at 40 degrees.  A September 2007 VA examination showed flexion to 60 degrees and in a March 2011 VA examination, her flexion was to 90 degrees with pain at 40 degrees and in June 2013 VA examination, she had flexion to 60 degrees with pain at 60 degrees.  In a May 2017 VA examination, her flexion was to 40 degrees.  Based on this record, the Board finds that the sacroiliac disability is appropriately rated as 20 percent disabling under Diagnostic Code 5257 for sacroiliac tendonitis.  

The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Her functional loss was identified as pain and less movement than normal, to include flare-ups.  Such manifestations are considered in the currently assigned rating.  Here, the Veteran's range of motion exceeded what was required to warrant a rating in excess of the current 20 percent assigned and she did not demonstrate thoracolumbar spine ankylosis during the appeal.  The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other identified functional loss, to warrant a rating in excess of 20 percent. 

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for sacroiliac tendonitis, and the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for patellar tendonitis and osteoarthritis of the right knee is denied.  

Entitlement to a rating in excess of 20 percent for sacroiliac tendonitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


